TANZER, J.
This is direct review pursuant to ORS 163.116(5). Defendant was charged in the alternative with intentional murder and felony murder, ORS 163.115(l)(a) and (b), and convicted of the former. He was also charged with and convicted of burglary. Defendant assigns as error the denial of his motions to suppress evidence found and seized during a warrantless search of his automobile. He also challenges the refusal to suppress his confession which he contends was involuntary and the result of the wrongful search. He also assigns as error the imposition of a sentence of death on the murder conviction.
I. SUPPRESSION
The evidence relevant to suppression was voluminous. Defendant offered evidence, but did not testify. We summarize it consistently with the trial court’s findings.
Matilda Strong, an elderly crippled woman, was strangled to death and sexually abused in her apartment in southeast Portland during the night of January 16-17, 1979. Defendant was known to have spent a silver certificate for one dollar and two "wheat-back” pennies at a neighborhood grocery. These were collectors’ items which police believed might have belonged to the victim. When questioned during a police canvas of the neighborhood on January 25, defendant denied any knowledge of the murder.
On February 8, a sales office in Clackamas County near southeast Portland was burglarized. Downy feathers were found on the broken window and lug sole boot prints were found below it. Two key rings and radio/stereo equipment were reported stolen. The next day, a neighbor informed the investigating officer that a green "ratty looking” car, Oregon license number UJ 545, driven by a person named John, had been stuck in the mud on the morning of the burglary. The driver wore lug sole boots and a ripped quilted jacket which leaked feathers. The driver had left the car for about 45 minutes. Tracks existed between the broken window and the place the neighbor said the car had been.
On the afternoon of February 10 in southeast Portland, the Oregon State police officer who had investigated *386the burglary saw defendant driving an automobile, licensed LJJ 545, and stopped him ostensibly for a traffic violation, failing to signal before turning. Defendant had no operator’s license and admitted that it was suspended (although, in fact, it was not). The officer arrested defendant for driving while his license was suspended. Standing outside the car and looking through its open doorway, the officer observed in defendant’s car a radio/stereo combination which matched the description of the one stolen in the burglary two days earlier. It was jerry-rigged under the dashboard. He also saw that defendant wore lug sole boots of a size similar to the prints at the burglary.
The officer directed defendant to the police car, advised him of his constitutional rights to silence and counsel, and informed him of the evidence of burglary against him, including the similarity of the radio/stereo in the car and that taken in the burglary. Defendant confessed immediately and the officer arrested him for burglary. The officer arranged for defendant’s car to be towed for these reasons: 1) the police were responsible for the contents of the car, which he believed to include stolen property; 2) the car was believed to have been used in the commission of a felony; 3) the car was partially blocking the street; and 4) defendant did not object.
The officer took defendant to the Clackamas County jail where he was booked on the burglary charge. Defendant was then taken to a small room and again advised of his rights, which he said he understood. Defendant signed a card acknowledging that he understood his rights and agreed, to discuss the burglary. He gave an oral statement which the officer reduced to writing. As the officer read the statement, defendant corrected several of the officer’s intentional errors of detail (e.g. a reference to defendant’s 1968 Plymouth was changed to 1969) and he signed the statement. In it, defendant admitted taking the radio/stereo and attaching it to his car.
During tins period, the officer called a Clackamas County deputy district attorney, informed him of the facts and of his intention to search defendant’s car that day or the following day, and asked if a warrant should be obtained. The deputy district attorney advised the officer that a warrant was not necessary in the circumstances.
*387The officer’s work shift had ended and he was on overtime. His police car had been assigned to another officer. He called the owner of the stolen property to arrange for him to identify it. The owner said that it would be most convenient for him to meet the officer at the auto storage lot the next afternoon. The officer then went off duty.
The following afternoon, February 12, 22 hours after the seizure, the arresting officer met the owner of the stolen property at the lot. No warrant had been obtained. The officer entered the automobile. The owner identified the radio/stereo equipment and three key rings (one unreported). One key ring was in plain view, another in the rubble on the floor and the third in the glove compartment. The officer seized the stolen items.
The officer continued to search because he believed there might be more unreported stolen property in the car. He found several brassieres and a partly opened drawstring bank bag under the front seat. (He testified it was "part way” open; the trial court found it was "open”.) Reaching in the bag, he found several pairs of women’s panties. He left these items in the car because they were unrelated to the burglary. He continued to search the passenger compartment and then, by going through the back seat, the trunk. He found nothing else of note and nothing more was seized.
On February 12, defendant made his initial appearance on the burglary charge in the District Court for Clackamas County. Upon his request, counsel was appointed. The lawyer inquired of various sources and learned that defendant’s preliminary hearing was scheduled for February 20, but that the case was also scheduled to go to the grand jury on February 16. He first spoke with defendant by telephone on February 14 or 15 and he first met with defendant in person at his circuit court arraignment on February 22.
On February 13, Multnomah County homicide detectives were apprised of the discovery of female undergarments in defendant’s car. Defendant was second on their list of suspects because he lived near the victim, had a history of burglary and had spent the silver certificate and pennies believed to have belonged to the victim.
*388The next day, February 14, the arresting officer and another met again with defendant in jail. The interview was tape recorded. The arresting officer advised defendant of his rights to silence and counsel. Defendant acknowledged that he understood them and was willing to talk. The officer told defendant that the radio/stereo equipment had been removed from his car. The officers also questioned defendant about several other thefts, regarding which defendant made denials and some minor admissions. They then asked his consent to search his car. After being advised that he need not do so and that anything found could be used as evidence against him, defendant signed a consent form for the search. At no time during the interview were the underwear or the homicide mentioned.
Later that afternoon, the Multnomah County homicide detectives searched the car and seized the underwear. They then met with defendant at the jail. Defendant recognized them as the police who had previously questioned him in the neighborhood about the murder. Defendant was relieved to get out of an isolation cell in which he had been kept because he had trenchmouth, a communicable disease. The detectives took him across the street to the sheriffs office and they engaged in banter along the way. Defendant was in a jovial mood. After he was advised of his rights and agreed to talk, defendant was asked if he knew the reason for the visit and defendant supposed "it has something to do with January 16th.” The detectives asked him about his last five burglaries. After defendant recounted four of them, one of the detectives said that defendant had omitted the Matilda Strong burglary. Defendant denied having committed it.
Defendant was then asked about the women’s underclothes found in his car. He hung his head, slumped in his chair and appeared almost to cry. After not responding to the comments of the detectives for a few minutes, defendant admitted to stealing the underclothes and masturbating into them. He admitted to having been distressed and embarrassed by a sex problem, masturbation, since he was 14, particularly while at MacLaren School. He began to sob quietly.
*389One of the officers asked defendant if he would like some psychiatric counseling. Defendant was dubious because of an embarrassing experience at MacLaren, but said that he would like counseling.1 He then told the detectives from where or whom he had obtained each piece of underclothing. Defendant was then asked about the Matilda Strong murder and he confessed in detail to having committed it. His demeanor during this phase of the questioning was emotional; at times he sobbed quietly and experienced difficulty breathing and speaking. A tape recorder was then used to record a repetition of the advice, waiver and confession.2 The interview had lasted one and one-half to two hours.
Defendant is of low intelligence. His IQ as it relates to verbal skills is borderline retarded; as it relates to performance, it is higher. There is expert testimony that defendant was capable of understanding his situation and his constitutional rights as explained to him. On the recordings of his interviews by the police, his comments are quick and responsive. The trial court found that his waivers of the rights to silence and counsel on each occasion were knowingly and voluntarily made.
Each police activity in the preceding narrative is governed by principles of constitutional law. We shall examine each stage in turn.
A. The Initial Stop, Arrest and Search.
The stop and arrest of defendant on February 10 were clearly based on probable cause to believe that he had committed a crime, whether the crime be one of the traffic offenses, State v. Carter/Dawson, 287 Or 479, 600 P2d 873 (1979), or the burglary, State v. Cloman, 254 Or 1, 456 P2d *39067 (1969). Defendant does not contend otherwise. The officer’s observations of the stolen property were permissible, among other reasons, because they were in plain view. State v. Keller, 265 Or 622, 510 P2d 568 (1973).
B. Defendant’s Confessions to the Burglary.
Prior to and during defendant’s confessions in the police car and, the next day at the jail, the procedures required by the United States Supreme Court in Miranda v. Arizona, 384 US 436, 86 S Ct 1602, 16 L Ed 2d 694 (1966), were followed. The trial court found that defendant voluntarily and knowingly waived his rights. The evidence supports the findings and we hold that they were correct. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968).
C. The Car Search on February 12.
The Fourth Amendment of the United States Constitution provides:
"The right of the people to be secure in their persons, houses, papers, ánd effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
Article I, section 9, of the Oregon Constitution provides:
"No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure; and no warrant shall issue but upon probable cause, supported by oath, or affirmation, and particularly describing the place to be searched, and the person or thing to be seized.”
Two fundamental principles flow from these constitutional provisions: First, all persons are to be free from unreasonable governmental searches and seizures of their persons and property. Second, as a means of protecting that freedom, the decision to search is to be made by a disinterested branch of government, the judiciary, rather than the branch which performs the search and seizure, the executive branch. Coolidge v. New Hampshire, 403 US 443, 91 S Ct 2022, 29 L Ed 2d 564 (1971).
*391The requirement that there be preliminary judicial authorization for any official search or seizure is not absolute. The exigent circumstances doctrine recognizes that what is practical may also be reasonable. Therefore, as one example, an automobile, which is mobile by its very nature, may be searched and seized without a warrant if there is probable cause to believe that it contains fruit, instrumentalities or evidence of crime and if there are also exigent circumstances which make it impracticable to obtain a warrant. This exception arises from "practical necessity,” State v. Greene, 285 Or 337, 591 P2d 1362 (1979). The existence of a practical exception, however, does not alter the fundamental principle that the decision to search is to be made by a judge, not by a police officer. That principle guides our examination of the search and seizure of the defendant’s car after it was taken into police custody.
The warrantless seizure of the defendant’s car at the time of his arrest was justified by exigent circumstances. The essential mobility of an automobile is not necessarily sufficient in itself to dispense with the necessity of a warrant for its seizure, State v. Fondren, 285 Or 361, 591 P2d 1374 (1979). Here, however, the officer had additional articulable reasons for prompt action: the car was partially blocking traffic and it appeared to contain stolen property which the police were obliged to recover and restore to the owner. These are sufficient exigent circumstances to justify the officer’s decision to seize the car without a warrant by towing it to a lot subject to police control. The seizure without a warrant was lawful.
Once an automobile is taken into secure custody, the police need not refrain from searching while a warrant is sought. They may search it promptly upon the seizure without waiting for a warrant. Moreover, it is constitutionally permissible to defer the search of a seized vehicle until it is moved to police controlled premises if exigent circumstances to proceed without a warrant existed at the time of the initial seizure. We so held in State v. Greene, 285 Or at 343, which was based upon the rationale of Chambers v. Maroney, 399 US 42, 51-52, 90 S Ct 1975, 26 L Ed 2d 419 (1970) that, for constitutional purposes, a warrantless "immediate search” of a vehicle which is seized and moved to police custody is no greater an intrusion upon the rights of *392the possessor than is seizing and holding the car until a warrant is obtained. The practical rule of Greene which allows the police to defer a warrantless search until the automobile is in secure police custody, however, does not allow an indefinite delay. Exigent circumstances do not last forever. The question controlling this search is whether an overnight delay is permissible.
When a person is arrested in a crime-related automobile, the police may be faced with the necessity of performing several pressing tasks which cannot be performed simultaneously. The police should have some practical leeway to perform their responsibilities. In circumstances such as those before us, it is reasonable for the police to perform them in an expeditious sequence and reasonable for the court to allow it. Thus, under the rationale of Greene and Chambers, it would have been constitutionally permissible for the police to have deferred their warrantless search of defendant’s car until after it was towed or until the officer had completed questioning the defendant because those are both reasonable investigative acts following the arrest. If the officer had searched the car instead of leaving at the end of his shift and returning, that would likely have been a valid warrantless search under Greene.
Here, however, the delay was not occasioned by the impracticability of searching the car immediately. Rather it was for the convenience of the police and the owner of the stolen property. If the requirement that decisions to search must be judicial is to have any effect and if the exigent circumstances doctrine is to have any temporal limitation, then a deferred warrantless search must be commenced as promptly after the seizure as is reasonable in the circumstances. This one was not. The expeditious sequence was broken, cf. Mincey v. Arizona, 437 US 385, 98 S Ct 2408, 57 L Ed 2d 290 (1978). There was time and opportunity to seek judicial authorization — indeed the officer was ready to do so, but he understood the deputy district attorney to have advised him otherwise. The failure to have obtained a warrant invalidates the delayed search.
The finding of the underclothes violated these principles. The arresting officer’s observation of the stolen *393radio/stereo during the course of stopping and arresting defendant was lawful. Moreover, the seizure of the affixed stolen radio/stereo in plain view for restoration to the owner was reasonable. The officer had already seized the stolen property, in which defendant had no privacy interest; he was entitled to enter the car to detach it and perfect his seizure. Extension of the search to the more private areas of the car, beneath the seats and into the glove compartment and trunk, however, was not permissible under any exception to the warrant requirement. Hence, the discovery of the women’s Tinderclothing beneath the seat violated the constitutional right of the defendant to be free from searches which are not authorized by judicial warrant.
Defendant also contends that the police were not authorized to enter the bank bag. The trial court found it to be open, but defendant characterizes it as a closed container for which a warrant is required. See State v. Downes, 285 Or 369, 591 P2d 1352 (1979). Our holding that the finding of the bag was unlawful makes this contention immaterial.
D. The Consent Search on February 14.
The basis for the next search of defendant’s automobile and the seizure of the women’s underclothes during that search is defendant’s consent. The seizure of the underclothes is significant because they were used by the detectives to influence defendant tó confess. We next consider whether the consent was voluntary and whether it was tainted by the preceding illegal search.
Preliminary to the questioning which terminated with the consent, defendant was again advised of his rights to silence and counsel and he waived them. Prior to giving consent, defendant was advised that he need not consent to the search of the car and that if he did, anything found could be used as evidence against him in court. During the questioning, the officers had mentioned the "tape-deck” and made a passing reference to some keys. Defendant apparently did not hear the latter comment because, as he was signing the consent, he spontaneously informed the officers that he thought he had also stolen some keys which could be found in the car. There was no mention of the underwear. Defendant knew that the cat was out of the bag *394in the sense that he knew that the police had discovered the stolen radio/stereo, but he was not aware of the finding of the underwear.
Whether consent to search is voluntary depends upon the facts of each case. Search law differs from interrogation law at least in that the fact of lawful custody does not render involuntary an otherwise voluntary consent to search. It is relevant, but not controlling on the issue of voluntariness of consent. State v. Flores, 280 Or 273, 570 P2d 965 (1977); United States v. Watson, 423 US 411, 96 S Ct 820, 46 L Ed 2d 598 (1976). This defendant’s arrest was lawful, his rights to silence and counsel were respected at all times, he was advised that he need not consent and that evidence found could be used as evidence against him, and there is no suggestion in the record that his will was overborn. The trial court found from the historical facts that consent to search was knowingly and voluntarily given and we uphold that finding. Ball v. Gladden, supra, and State v. Warner, 284 Or 147, 156-159, 585 P2d 681 (1978). In this respect, the findings of this case satisfy the requirements for a consent search under both the majority and minority opinions in State v. Flores, supra.
An otherwise valid consent search may nevertheless be invalid if it is tainted as a result of earlier unlawful police conduct. This consent follows an unlawful search. The police knew about and sought the underwear due solely to their observations during that search. Although the underwear might not have come to light but for the earlier search, it is also true that defendant was unaware at the time he gave consent that the underwear had been found. That fact did not in any way affect defendant’s decision to give or withhold his consent. The next issue, therefore, is whether unlawful police activity which leads the police to seek defendant’s consent to search, but does not influence the defendant in giving that consent, taints the consent so as to require exclusion of the fruits of the consent search.
The use of evidence obtained after unlawful police conduct is regulated in Oregon by similar statutory and constitutional principles. ORS 133.683 provides:
*395"If a search or seizure is carried out in such a manner that things seized in the course of the search would be subject to suppression, and if as a result of such search or seizure other evidence is discovered subsequently and offered against a defendant, such evidence shall be subject to a motion to suppress unless the prosecution establishes by a preponderance of the evidence that such evidence would have been discovered by law enforcement authorities irrespective of such search or seizure, and the court finds that exclusion of such evidence is not necessary to deter violations of ORS 133.525 to 133.703.”
The intention of the drafters was to codify "fairly well-established concepts,” and particularly the constitutional "'fruit of the poisonous tree’ doctrine first laid down in Silverthorne Lumber Co. v. United States, 251 US 385 (1920).” Commentary, Proposed Criminal Procedure Code, § 167 (1972), at 106-107. This case does not involve the inevitable discovery doctrine which is incorporated into the statute, but it does involve whether evidence was discovered "as a result” of an unlawful search.
The nature of the causal relationship between unlawful police action and subsequently obtained evidence, which triggers the exclusionary rule, was. considered in the leading case of Wong Sun v. United States, 371 US 471, 83 S Ct 407, 9 L Ed 2d 441 (1963), in which the United States Supreme Court elaborated on the applicability of Silverthome, and the "fruit of the poisonous tree” doctrine. Under Wong Sun, the influence of the illegality on defendant’s exercise of will, rather than the source of police knowledge, determines whether there is taint. The facts of the case illustrate this principle. Two statements were involved in Wong Sun: one by Toy and one by Wong Sun. Government agents unlawfully entered and searched Toy’s home. Toy then and there confessed that he had obtained narcotics from one Yee. The agents then went to Yee who surrendered heroin to them. Yee said he obtained it from Toy and Wong Sun. The latter two were arrested and released on recognizance. Several days later, Wong Sun visited the agents. Upon being advised of his rights, Wong Sim made a statement. The United States Supreme Court required suppression of Toy’s confession because it was a direct result of *396the agents’ unlawful entry. Wong Sun’s statement, however, was held admissible because it was the product of intervening events and not the product of the unlawful entry even though the police had learned of Wong Sun’s involvement in a chain of events which began with the unlawful arrest.3
In so holding, the court rejected what might be called the "but for” test under which evidence must be excluded if any link in the chain of circumstances leading to the evidence involves unlawful police action. Were that the rule, Wong Sun’s confession would have been suppressed. Rather, the dispositive consideration was whether Wong Sun’s decision to make a statement was a result of the illegality or due to other factors. The court summarized its rationale:
" * * * We need not hold that all evidence is 'fruit of the poisonous tree’ simply because it would not have come to light but for the illegal actions of the police. Rather, the more apt question in such a case is Svhether granting establishment of the primary illegality, the evidence * * * has been come at by exploitation of that illegality or instead by means sufficiently distinguishable to be purged of the primary taint.’ Maguire, Evidence of Guilt, 221 (1959). * * *” 371 US at 487-488.
Here, the women’s underwear might not have come to light had the officer not reached under the car seat, but when the police sought defendant’s consent to search, they did not do so by exploitation of that illegal discovery. Rather, the consent was sought and given by defendant for reasons entirely distinct from that primary illegality. Applying the principles of Wong Sun, we hold that the consent was voluntarily given, uninfluenced and untainted by the earlier unlawful act. See State v. Gholston, 44 Or App 113, 605 P2d 309 (1980); cf. State v. Kelgard, 40 Or App 205, 594 P2d 1271 (1979).
*397It is arguable that in order to effectuate the Oregon Constitution, we should formulate a different rule for the exclusion of evidence assertedly tainted by unlawful police action, but this case gives no cause to go beyond the federal rule. We have held that the exclusionary rule of search and seizure should be applied only as broadly as is necessary to accomplish its protective and prophylactic purposes. State v. Nettles, 287 Or 131, 597 P2d 1243 (1979). See State v. Scharf, 288 Or 451, 461 n.10, 605 P2d 690 (1980). The device of excluding trustworthy evidence from the factfinding process in order to serve higher purposes "is a needed, but grudgingly taken medicament; no more should be swallowed than is needed to combat the disease.” Amsterdam, Search, Seizure, and Section 2255, 112 U Pa L R 378, 389 (1964). The same policy is embodied in ORS 133.683, supra, which allows such evidence if "the court finds that exclusion of such evidence is not necessary to deter violations of” the search warrant statutes. Here, the officer’s unlawful discovery of the underclothes was a slight intrusion into defendant’s reasonable expectation of privacy (the car was seized and defendant, in custody, knew that its contents were subject to seizure) and the officer’s failure to obtain a warrant arose from a mistake of law rather than an intention to circumvent it. Neither the invasion of privacy nor the police unlawfulness in this case are of sufficient magnitude to lead us to extend exclusion under the Oregon Constitution beyond that required under the United States Constitution as applied in Wong Sun.
E. Defendant’s Confession to Murder.
The contention that defendant’s confession is inadmissible because it was induced in part by the seizure of the underwear is answered above.
The court found defendant’s waiver of rights to have been knowing and voluntary under Miranda. The findings of historical fact from the evidence support the holding and we uphold it.
Defendant next contends that even though the confession was obtained in compliance with Miranda, it was nevertheless involuntary under the traditional voluntariness cases which preceded Miranda. Statements were deemed involuntary if the court concluded from the totality *398of the circumstances that a defendant’s will was overborn by physical or psychological pressure. If circumstances such as incommunicado custody, extended questioning, deception, defendant’s limitations, or other psychological factors were sufficient in their totality to overbear a defendant’s will to resist, then the resulting statement was held to be involuntary even though no physical force was used. See, for example, Haynes v. Washington, 373 US 503, 83 S Ct 1336, 10 L Ed 2d 513 (1963); Culombe v. Connecticut, 367 US 568, 81 S Ct 1860, 6 L Ed 2d 1037 (1961); Spano v. New York, 360 US 315, 79 S Ct 1202, 3 L Ed 2d 1265 (1959); Fikes v. Alabama, 352 US 191, 77 S Ct 281, 1 L Ed 2d 246 (1957).
This case is unlike those in both kind and magnitude. Defendant was in custody, suffered from trenchmouth, and was endowed with low but adequate intelligence. The facts of this case are markedly less favorable to defendant’s contention than those in the traditional voluntary cases he cites. Moreover, a purpose of Miranda v. Arizona was to provide "protective devices” and "procedural safeguards” to eliminate the influence of such psychological factors. Those procedures were fully complied with in this case. Of course a waiver may be involuntary under the totality of the circumstances, but the findings here are otherwise. Also, we recognize that the circumstances of questioning after a voluntary waiver may become oppressive, but there are no facts to indicate that defendant had a change of heart which was overborn. We conclude that defendant’s confession was voluntary in the traditional sense as well as under Miranda.
Defendant also contends that his consent to search and his confession were obtained unlawfully because counsel had been appointed on the burglary charge upon defendant’s request at his initial appearance. The right to counsel belongs to an accused and it is the prerogative of the accused to assert or waive it. Moreover, for reasons we explained in State v. Singleton, 288 Or 89, 602 P2d 1059 (1979) and need not repeat here, an accused who once asserts his privilege may thereafter waive it. That is what this defendant did. Defendant acknowledges that Singleton is contrary to his position, but argues that we should adopt *399a more protective rule which absolutely bars any questioning once a lawyer is appointed or retained. We have held that a waiver of counsel may not be valid if the police have interfered with access of counsel, State v. Haynes, 288 Or 59, 602 P2d 272 (1979), but, in a long line of cases recounted in part in Haynes, we have rejected the absolute rule for which defendant contends. Without reploughing the same ground, we adhere to our opinions in Haynes and Singleton.
Conclusion.
From the foregoing narrative and analysis, we conclude that the trial court’s denial of defendant’s motion to suppress was without error and we affirm it.
H. DEATH PENALTY
Defendant raises numerous constitutional challenges to ORS 163.116 under which he was sentenced to death. We need not consider innovative constitutional theories or apply the recently formulated doctrines under which the United States Supreme Court has considered capital punishment. ORS 163.116 is defective under fundamental constitutional principles of law applicable to capital and noncapital crimes alike. ORS 163.116 was drafted in apparent disregard of the amendments to Oregon’s murder statutes made when there was no death penalty. Simply put, the resulting statutory scheme is a constitutionally insufficient basis for imposition of an enhanced penalty.
Capital punishment for murder in the first degree has existed intermittently in Oregon. Initially, the Oregon constitution contained no provision for a death penalty. See, C. Carey, The Oregon Constitution and Proceedings and Debates of the Constitutional Convention of 1857,401-404, 448, 456 (1926). The death penalty for first degree murder was adopted by statute in 1864. Deady, General Laws of Oregon, 1843-1872, § 516 (1874). Statutory authorization for the death penalty for first degree murder existed until 1914 when the voters abolished it by adopting a constitutional amendment which became Oregon Constitution Article I, section 36. It was restored by the voters in 1920 by a constitutional amendment which became Article I, sections 37 and 38. In 1964, the voters repealed Article I, sections 37 and 38, by adoption of Senate Joint *400Resolution 3. Oregon was without capital punishment from 1964 until the enactment of ORS 163.116 by initiative in the general election of 1978.
Oregon’s statutory definition of murder has also changed, particularly as to the required mental state. In addition to proscribed acts (i.e., "bodily movements,” ORS 161.085(1)), a statutorily specified "culpable mental state” is an element of most crimes, including murder. ORS 161.095(2) provides:
"Except as provided in ORS 161.105, a person is not guilty of an offense unless he acts with a culpable mental state with respect to each material element of the offense that necessarily requires a culpable mental state.”
Differences in the requisite mental state with which criminal acts are committed may be determinative of the crime or the degree of crime of which a defendant is guilty. State v. Stockett, 278 Or 637, 642, 565 P2d 739 (1977). See also State v. Stilling, 285 Or 293, 590 P2d 1223 (1979). Obviously, the right of one accused of a crime to a trial by jury, Or Const Art I, § 11, extends to all the facts which constitute that crime, including the mental element.4
Prior to 1971, the elements of murder under Oregon law were specified in the traditional two-degree formulation. Intentional murder was differentiated according to the requisite mental state. Second degree murder was homicide
"purposely and maliciously but without deliberation.” Former ORS 163.020.
First degree murder was homicide done with a greater mental state,
"purposely and of deliberate and premeditated malice.” Former ORS 163.010.
Both degrees of murder prohibited killing purposely and maliciously (i.e. intentionally). The distinction between the lower degree and the higher was solely in the requirement *401for first degree murder of one additional and greater element defined as deliberation and premeditation.5
The distinction between intentional deliberate murder and intentional nondeliberate murder may often be a fine one on the facts, but the legal distinction is nevertheless a real one of long standing under Oregon law. The term "deliberately” has often been defined. State v. McGahuey, 230 Or 643, 646, 371 P2d 669 (1962); see State v. Ogilvie. 180 Or 365, 366-367, 175 P2d 454 (1946), State v. Butchek, 121 Or 141, 151, 159, 253 P 367, 254 P 805 (1927), and State v. Megorden, 49 Or 259, 273, 276, 88 P 306 (1907). We explained the definitional distinction under the old code in State v. Henderson, 24 Or 100, 103, 32 P 1030 (1893):
'To constitute murder in the first degree, it is necessary that the design to take life be formed and matured in cool blood and not hastily upon the occasion: Hill’s Code, § 1727. It must be the result of a deliberate and premeditated act, in pursuance of a design formed and matured when the perpetrator is master of his own understanding, and after time and opportunity for deliberate thought. But if, after the mind conceives the thought of taking life, the conception is meditated upon, and a deliberate determination formed to do the act, then, no difference how soon the fatal resolve is carried into execution, it is murder in the first degree. But when the purpose or intent to kill is formed in the midst of the conflict, and followed immediately by the act, it can be only murder in the second degree, even if the passion and provocation are not sufficient to reduce it to manslaughter, for the time and circumstances are not such as to allow deliberate thought; and yet it is the result of a formed design and purpose to kill, and the perpetrator still has left the power of controlling the operations of the mind and realizing the act he is doing, and its nature and quality and wrongfulness, and, under the instruction given by the court in this case, would be in cool blood.”
The distinction historically made by this court and explained in Henderson is consistent with that applicable to the criminal law generally. It is explained in 2 Wharton’s Criminal Law 181-184, § 140 (14th ed 1979):
*402"Although an intent to kill, without more, may support a prosecution for common law murder, such a murder ordinarily constitutes murder in the first degree only if the intent to kill is accompanied by premeditation and deliberation.
"'Premeditation’ is the process simply of thinking about a proposed killing before engaging in the homicidal conduct; and 'deliberation’ is the process of carefully weighing such matters as the wisdom of going ahead with the proposed killing, the manner in which the killing will be accomplished, and the consequences which may be visited upon the killer if and when apprehended. 'Deliberation’ is present if the thinking, i.e., the 'premeditation’, is being done in such a cool mental state, under such circumstances, and for such a period of time as to permit a 'careful weighing’ of the proposed decision.” (Footnotes omitted.)
The distinction between degrees of murder based on deliberation has since been eliminated. In 1971, in the course of a comprehensive revision of the criminal code, the two-degree pattern was repealed. In its place, the legislature adopted a single form of intentional murder with a single requisite mental state. Capital punishment having been abolished, murder was made punishable by a maximum sentence of imprisonment for life. ORS 163.005 now defines criminal homicide:
"(1) A person commits criminal homicide if, without justification or excuse, he intentionally, knowingly, recklessly or with criminal negligence causes the death of another human being.
"(2) 'Criminal homicide’ is murder, manslaughter or criminally negligent homicide.”
ORS 163.115 defines intentional murder:
"(1) * * * criminal homicide constitutes murder when:
"(a) It is committed intentionally by a person who is not under the influence of an extreme emotional disturbance; * * *”
A reason for the adoption of a single form of murder with the single mental state requirement that it be done "intentionally” was that capital punishment was no longer an authorized penalty. With the abolition of capital punishment in 1964, there was no longer a need for the statutes to distinguish between those murders for which a *403death penalty could be imposed and those for which it could not. The drafters explained the change in their Commentary:
"* * * The principal reason for degrees of murder historically has been to permit mercy in sentencing to those defendants who have aroused the sympathy of the jury. Thus if the defendant did not premeditate * * * he cannot be held for first degree murder. Where capital punishment exists this means he will not be subject to execution.
" * * * Since Oregon has no. capital punishment it seems wiser to charge each simply with murder and let the judge treat each man according to his dangerousness through imposition of appropriately different sentences.” Commentary, Proposed Oregon Criminal Code § 88C (1970) at 86.
The reenactment of the death penalty by initiative in the general election of 1978 is codified as OHS 163.116. In summary, the new statute, as drafted, restores deliberation as an additional element of murder for which a greater penalty, death, may be imposed much as it was under the pre-1971 statutory scheme. Although it is in the form of an enhanced penalty statute, an effect of the new statute is to indirectly reestablish a crime of deliberate first degree murder punishable by death.6
The novel and constitutionally impermissible provision of ORS 163.116 is that it places responsibility for *404fact finding as to the greater mental state with the judge, not the jury. The definition of murder in the substantive statute, ORS 163.115, is unchanged from 1971. ORS 163.116 authorizes imposition of a sentence of death upon one found guilty of murder. Subsection (1) of ORS 163.116 provides a post-trial hearing procedure before the court. Subsection (2) lists the findings which the court must consider and which, if made affirmatively, compel a death sentence under subsection (3).
"(2) Upon conclusion of the presentation of the evidence, the trial judge shall consider:
"(a) Whether the conduct of the defendant that caused the death of the deceased was committed deliberately and with the reasonable expectation that death of the deceased or another would result;
"(b) Whether there is a probability that the defendant would commit criminal acts of violence that would constitute a continuing threat to society. In determining this issue, the trial judge shall consider any mitigating circumstances offered by the defendant, including, but not limited to, the defendant’s age, the extent and severity of his prior criminal conduct and the extent of the mental and emotional pressure under which the defendant was acting at the time the offense was committed; and
"(c) If raised by the evidence, whether the conduct of the defendant in killing the deceased was unreasonable in response to the provocation, if any, by the deceased.
"(3) The state must prove each issue submitted beyond a reasonable doubt, and the trial judge shall render a judgment of 'yes’ or 'no’ on each issue considered.”
The trial court concluded that the task of determining deliberation under ORS 163.116(2)(a) required more than a duplicative review of the jury’s finding that the homicide was intentional. Accordingly, the trial court found that the crime was committed with a greater culpable mental state than that found by the jury.7 In light of *405the preceding discussion, that conclusion was clearly correct.8
We have upheld other enhanced penalty statutes even though they required additional post-trial findings by the court as a basis for a greater sentence. In particular, we have upheld the former Habitual Criminal Act and sexually dangerous offender statutes over challenges that the procedures violated the right to trial by jury of the facts upon which enhanced punishment was to be based. The difference between those statutes and ORS 163.116(2)(a), however, is found in the simple principle that the facts which constitute the crime are for the jury and those which characterize the defendant are for the sentencing court.
Our decision in State v. Hoffman, 236 Or 98, 385 P2d 741 (1963) illustrates the principle. There we considered post-trial habitual criminal proceedings in which the judge was to determine the existence of prior convictions and, if found, to enhance the sentence. We held that the procedure did not violate the defendant’s right to a jury trial of the facts constituting the crime for which defendant was to be sentenced:
"In our opinion, the words 'criminal prosecution,’ as set forth in Article I, Section 11 of our constitution, refer to establishing before a jury acts declared to be criminal by *406legislative action. Since proof of prior crimes is not a proper matter in an indictment for a present crime, but only proof that prior punishment has not been effective to reform the person, the defendant was not entitled to a jury trial relative to his prior convictions. * * *” 236 Or at 107.
Unlike the prior convictions in Hoffman, deliberation in the act of homicide is part of an act declared by the legislature to be criminal. Because the extent of punishment is to be determined according to the existence of that proscribed fact, it must be proved at trial. See State v. Stockett, supra.
Similarly, we held in State v. Durham, 177 Or 574, 164 P2d 448 (1945), that a jury trial to determine prior convictions upon which an enhanced penalty was based was not constitutionally necessary because:
"It is not an offense to be an habitual criminal; it is merely a status.” 177 Or at 582.
The contrast is clear: Deliberate homicide is not a status; it is an offense. If a defendant is to be punished for it, he is entitled to require the state to prove it to a jury. See also State v. Knighten, 248 Or 465, 435 P2d 305 (1967); State v. Custer, 240 Or 350, 401 P2d 402 (1965); State v. Dixon, 238 Or 121, 393 P2d 204 (1964); State v. Ellis, 238 Or 104, 392 P2d 647 (1964), cert den 379 US 981; State v. Hicks, 213 Or 619, 325 P2d 794 (1958). Accord: Graham v. West Virginia, 224 US 616, 32 S Ct 583, 56 L Ed 917 (1912).
The findings required under subsection (2)(b) of ORS 163.116 are of like character to those which were upheld in the cited cases and are of the kind that may be properly considered by the court "for the purpose of determining the kind and character of a man upon whom sentence is to be imposed,” State v. Hicks, 213 Or at 630. The findings under subsection (2)(a), however, go to the criminal acts for which defendant is to be punished. Unless admitted or waived, such facts must be proved to the satisfaction of a jury before the denial of life or liberty may be predicated upon it.9 Subsection (2)(c) appears to be subject to the same analysis as (2)(a), but it is not in issue here.
*407Because ORS 163.116 authorizes an enhanced penalty to be imposed based upon a determination by the court of the existence of the requisite culpable mental state with which the crime was committed, a mental state different and greater than that found by the jury, imposition of a greater penalty under the statute denies to the defendant his right to trial by jury embodied in Oregon Constitution Article I, section 11 of all the facts constituting the crime for which he is in jeopardy. We express no opinion as to the validity of ORS 163.116, or any provision of it, on other grounds. The sentence of death must therefore be vacated and a new sentence imposed.
Defendant does not contend that the jury was influenced contrary to his interest by their knowledge of the possibility of a death penalty and we see no sign of such prejudice. Therefore we do not set the verdict aside.
Justice Tongue, in concurring, has taken the unusual step of petitioning the legislature in a judicial opinion. In. our view, the purpose of judicial opinions is to express those ideas pertinent to the decision of the case before the court. Other forums exist for the debate of issues of judicial administration. That we decline to use these pages to respond to the concurring opinion should not be viewed as acquiescence in his premises or his use of data.
Reversed and remanded for imposition of a new sentence.

 The next morning, at the suggestion of a Multnomah County deputy district attorney, defendant was taken to and examined by a psychiatrist. Evidence of that examination was suppressed because the court found that defendant reasonably believed it to be for treatment rather than for forensic purposes. The correctness of that ruling is not on review.


 The practice of turning on a tape recorder after the critical events have occurred in order to repeat and commemorate a confession may produce evidence of interest to a jury, but it is less than helpful to the court in determining voluntariness. Indeed, faitee to record an entire interrogation may make everything that precedes the recording suspect.


 The court also held that the heroin seized from Yee was admissible against Wong Sun, but not against Toy. The evidence was a direct result of entry of Toy’s home, but the connection betweeen that unlawful act and Wong Sun’s was too "attenuated” to require exclusion. Attenuation is a relative concept applied as a matter of degree. Attenuation is material when there is a causal link between the unlawful act and the evidence. This case, however, involves independent causation rather than attenuation of the original causation because this defendant’s decision to consent was not the product of unlawful police conduct, whether direct or remote.


 Or Const Art I, § 11:
"In all criminal prosecutions, the accused shall have the right to public trial by an impartial jury . .


 Murder in the first degree also included killing in the course of certain felonies and other acts of homicide not material here.


 The Attorney General, in his brief, comes to the same conclusion. Answering a different theoretical argument, the state recognized that "deliberately” means something more than "intentionally” and essentially represents a readoption of the former two-degree statutory scheme. He states:
" * * * According to ORS 161.085(7), 'intentionally’ or 'with intent’ 'means that a person acts with a conscious objective to cause the result or to engage in the conduct so described.’ To kill 'deliberately’ or Vith deliberation,’ on the other hand, partially resurrects Oregon’s common law and former statutory distinctions between such terms as 'premeditation,’ 'malice aforethought,’ and 'purpose.’ Former ORS 163.010(1) defined first degree murder as any killing done 'purposely and of deliberate and premeditated malice.’ Former ORS 163.020(1) defined second degree murder as a killing done 'purposely [i.e., intentionally] but without deliberation and premeditation.’ The inquiry prescribed by present ORS 163.116 (2)(a) into whether the defendant acted not only 'intentionally but also 'deliberately’ thus creates the functional equivalent of both first degree (capital) and second degree (non-capital) murder and serves significantly to limit the broad class of 'intentional’ or 'purposely’ committed homicides to a narrower type of aggravated murders which become potentially subject to capital punishment. * * *”


 The court stated:
"In order to answer the first question, consideration must'be given initially to the meaning of the word 'deliberately.’ Is the commission of a homicide deliberately the same as its commission intentionally? If so, the Court is bound to find that this homicide was committed deliberately because the jury has already made that decision when it found specifically that the defendant acted intentionally, and the Oregon Constitution, *405Article VII, Section 3 prohibits the Court from interfering with this finding of fact by the jury. In my opinion, it is intended by the use of the word deliberately to add another dimension. So in deciding the first issue I am interpreting 'deliberately to mean that the defendant must have weighed and considered the question of killing and, having in mind the consequences, made a rational decision to kill. The duration of time is not the true test but rather the extent of the reflection.”


 In addition, it is particularly obvious that a finding that the homicide was deliberate would have required more than the jury would have found had they convicted defendant of homicide in the commission of a burglary. For that, the jury need only find the intent necessary for burglary, intent to kill is not an element of felony murder. ORS 163.115(l)(b) defines as murder criminal homicide when:
"It is committed by a person, acting either alone or with one or more persons, who commits or attempts to commit arson in the first degree, burglary in the first degree, escape in the first degree, kidnapping in the first degree, rape in the first degree, robbery in any degree or sodomy in the first degree and in the course of and in furtherance of the crime he is committing or attempting to commit, or the immediate flight therefrom, he, or another participant if there be any, causes the death of a person other than one of the participants”.


 The same principle is incorporated in the Due Process Clause of the United States Constitution:
*407" * * * 'No man should be deprived of his life under the forms of law unless the jurors who tiy him are able, upon their consciences, to say that the evidence before them * * * is sufficient to show beyond a reasonable doubt the existence of every fact necessary to constitute the crime charged.’ ” Davis v. United States, 160 US 469, 493, 16 S Ct 353, 40 L Ed 499 (1895), quoted in Re Winship, 397 US 358, 90 S Ct 1068, 25 L Ed 2d 368 (1970).